            Case 19-31444 Document 60 Filed in TXSB on 06/11/19 Page 1 of 2




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS                                         ENTERED
                                        HOUSTON DIVISION                                                  06/11/2019

IN RE:                                                  §
                                                        §
INFRA TECHNOLOGY, LLC                                   §                 CASE NO. 19-31444
                                                        §                 CHAPTER 7
                                                        §
           DEBTOR                                       §                 JUDGE EDUARDO V. RODRIGUEZ

     ORDER GRANTING TRUSTEE’S MOTION TO COMPROMISE CONTROVERSY WITH
       AMERICAN WELDING SERVICES CORPORATION PURSUANT TO FRBP 9019

                                                  (Docket # ______)
                                                             41
           CAME ON for consideration the above-titled motion (the “Motion”)1. The Court finds that the

notice of the Motion is sufficient under the circumstances; the requested relief is appropriate; and that the

Trustee exercised sound business judgment in reaching the settlement approved herein. Accordingly,

           The settlement described in the Motion is hereby APPROVED and it is hereby ORDERED that

within ten (10) business days after closing of the auction sale(s) of the Property and GTL plant, the Trustee

shall pay AWS the sum of $125,000, or such lesser amount which remains if insufficient funds exist (the

“Settlement Payment”), from the aggregate net proceeds of sale after deduction of the following

Administrative Expenses from the gross proceeds of sale (hereafter the Administrative Expenses):

           a.       Reimbursement of auctioneer expenses;
           b.       Reimbursement of Debtor’s owner’s advancement of security and electric costs;
           c.       Ad valorem property taxes due at the time of closing;
           d.       Usual and customary costs of closing of the sale of the Property;
           e.       Closing costs for the sale of the GTL plant;
           f.       Estimated administrative expenses for attorney fees and expenses of general counsel
                    through closing; estimated expenses for the Trustee’s accountant and Trustee statutory fees
                    under 11 U.S.C. § 326 based upon the sale value of the Property and GTL plant.

           IT IS FURTHER ORDERED that within three (3) business days after making the Settlement

Payment, the Trustee shall file a notice with the Court advising of the making thereof and upon filing such



1
    Capitalize terms not defined herein shall have the meanings set forth in the Motion.
          Case 19-31444 Document 60 Filed in TXSB on 06/11/19 Page 2 of 2




it shall be deemed that the Debtor, the Estate, the Trustee and AWS have mutually generally released each

other, and any property of the estate, of any and all claims in existence as of the date of entry of this Order,

whether known or unknown, asserted or unasserted, accrued or unaccrued arising under any source

whatsoever including, but not limited to, all claims in the Litigation; it is further

        ORDERED that in the event that: (i) the auction proceeds are insufficient to pay the full $125,000

to AWS after factoring in Administrative Costs; and (ii) there is a deficiency to AWS after adjudication of

the property tax protest discussed in the Motion, the sales proceeds (minus the adjudged tax payment and

any additional Administrative Costs which may accrue during the pendency of the tax protest) will first be

used to pay AWS up to the agreed upon $125,000.




 June 11, 2019
